Title: From George Washington to John Jay, 18 December 1794
From: Washington, George
To: Jay, John


        
          (private)
          My dear Sir,
          Philadelphia Decr 18th 1794.
        
        Since writing to you by Mr Bayard—about the first of November—I have been favored with your letters of the 13th of Septembr and 2d of October.
        As the sentiments contained in the first of these, respecting the communications of Mr Monroe to the National Convention of France, were also transmitted in a private letter from you to the Secretary of State, and replied to by him (both of which I have seen) I shall dwell no longer on that subject than just to observe—1st that considering the place in which they were delivered, and the neutral policy this country had resolved to pursue, it was a measure that does not appear to have been well devised by our Minister—2d Aware of this himself, & that his conduct would be criticised, he has assigned reasons for its adoption: a summary of which are, that the Navy officers, & Privateersmen of France, who had resorted to our Ports, and had been laid under such restrictions as neutral policy required, from us altho’ disagreeable to them had represented this country (and not without effect) as unfriendly to the French revolution; to do away wch he found himself necessitated to counteract them by strong assurances of the good dispositions of the people of these U. States towards that nation. And 3dly although I think with you that in order to accomplish this he has stepped beyond the true line, yet, under the then existing circumstances, the expression of such reciprocal good will, was susceptible of two views; one of which even in the pending state of the negotiation (by alarming, as well as offending the B: Ministry) might have no unfavorable operation in bringing matters to a happy & speedy result; than which nothing is more desirable, or can be more ardently wished for by the friends of peace & good order in this Ctry.
        As the Secretary of State has written to you several times since the receipt of your statement of the Negotiation on the 13th of

September, I shall add nothing to the observations which are contained in his letters, on the subject thereof.
        The business of the Session, hitherto, has been tranquil, and I perceive nothing at this time, to make it otherwise, unless the result of the Negotiation (which is anxiously expected by all) should produce divisions. As yet no details have been handed to Congress on this subject—indeed no communication of that business has been made to any body except those immediately about me in the Executive departmts.
        A paragraph, of which the enclosed is a copy, is running through all our Gazettes; accompanied with a report that the United States are contemplated as Mediator between France & England. To ascertain by what authority the first was inserted, Bache, in whose paper it first appeared, has been called upon by the Secretary of State but no satisfactory answer has been obtained from him as yet. With respect to the other it seems to have originated on the other side of the Water, and is of a delicate nature, the very idea of which, under the present successes of the French Arms (admitting it should be agreeable to the other power) would, it is conceived, convey unpleasant sensations, and be viewed in an evil light by that nation, unless intimations to the contrary should first come from them.
        The Virginia escheats of British property do not, as I am informed, stand upon the ground as related to you; but as I am not accurately enough read in the law respecting these escheats, to be precise in my recital of it, I will request the Secretary of State to give you the principles thereof.
        As I expected, and as you have been informed the result would probably be, so it has happened that, the Western Insurrection has terminated highly honorable for this country; which, by the energy of its laws, & the good dispositions of its citizens, have brought the rioters to a perfect sense of their duty without shedding a drop of blood. In the eyes of Foreigners, among us, this affair stands in a high point of respectability. With great truth I remain—Dr Sir Your Affectionate
        
          Go: Washington
        
      